298 N.W.2d 28 (1980)
In the Matter of the Application for the Immediate Suspension of Gerald A. OKERMAN, an Attorney at Law of the State of Minnesota.
No. 50809.
Supreme Court of Minnesota.
June 16, 1980.
Michael J. Hoover, Administrative Director on Professional Conduct, Lawyers Professional Responsibility Board, St. Paul, for appellant.
Rapoport, Singer, Wylde & Nordby, Minneapolis, for respondent.

ORDER FOR IMMEDIATE SUSPENSION
SHERAN, Chief Justice.
The above-entitled matter having come on for hearing before the court sitting en banc, on the petition of the Director of the Lawyers Professional Responsibility Board, *29 Michael Hoover, Esq. appearing in support of the petition, and Jack Nordby, Esq. appearing in opposition thereto;
It appearing to the court that in the summer of 1979 the Lawyers Professional Responsibility Board undertook an investigation of Respondent Okerman's activities which revealed several violations of the Code of Professional Responsibility involving the misuse of funds in accounts over which Respondent had signatory power; and,
It further appearing that Respondent Okerman acknowledged these violations and entered into a stipulation with the Lawyers Professional Responsibility Board in which he agreed to conduct his legal practice under supervision and in which he agreed to allow a petition for his discipline to be filed with the court; and,
It further appearing that the Lawyers Professional Responsibility Board has filed a second petition for discipline with the court and that Respondent Okerman admits to other violations contained in this petition involving the misuse of funds, all of which occurred after the start of the summer investigation and some of which occurred after the signing of the stipulation; and,
It further appearing that Respondent Okerman did not seek advice from his supervisor or from any other attorney regarding alternative solutions to his problems but rather used deceit in an attempt to cover up his misuse of funds;
The court being of the opinion that under such circumstances it would be inappropriate, pending final determination of disciplinary proceedings, to hold out the Respondent as an attorney who poses no risk of injury to the public and who is entitled to the unquestioned trust and confidence of clients, judges, and lawyers;
IT IS ORDERED that Gerald A. Okerman be, and he hereby is, suspended from the practice of law in the State of Minnesota under the provisions of Rule 16 of the Rules on Lawyers Professional Responsibility until further order of the court; and
IT IS FURTHER ORDERED that the second petition requesting discipline of Respondent Okerman be referred to the Honorable Clarence Rolloff for a consolidated hearing and recommendation on both the first and second petitions for discipline.